[Provident Community Bancshares Letterhead] August 29, 2011 Via EDGAR John P. Nolan Senior Assistant Chief Accountant Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Provident Community Bancshares Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 29, 2011 Form 10-Q for Fiscal Quarter Ended June 30, 2011 Filed August 12, 2011 File No. 1-5735 Dear Mr. Nolan: Pursuant to my telephone conversation with Commission staff today, the Company hereby undertakes that it will file its responses to the Staff’s comment letter no later than Wednesday, October 5, 2011. Please contact the undersigned at (864) 429-1864 if you have any questions. Sincerely, /s/ Richard H. Flake Richard H. Flake Executive Vice President and Chief Financial Officer cc:Benjamin Phippen, Securities and Exchange Commission
